Citation Nr: 1116115	
Decision Date: 04/25/11    Archive Date: 05/05/11

DOCKET NO.  06-13 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a back disability, to include as secondary to service-connected residuals of a left femur fracture.

2. Entitlement to service connection for a neck disability, to include as secondary to service-connected residuals of a left femur fracture.

3. Entitlement to service connection for a bilateral hand disability, to include as secondary to a back and/or neck disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1949 to September 1952.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In May 2007, a hearing was held before a Decision Review Officer (DRO) at the RO.  A transcript of the hearing is associated with the Veteran's claims file.  In July 2009, the case was remanded for additional development and to satisfy notice requirements.  The Veterans Law Judge who issued the July 2009 decision is no longer with the Board, and the case has been reassigned to the undersigned.  In December 2010, the undersigned remanded the case for additional development.

As an initial matter, the Board finds it necessary to clarify the issues that are on appeal.  In April 2011 written argument, the Veteran's representative identified the matters on appeal as service connection for a bilateral hand condition, a right knee condition, and a right leg condition.  However, the claims of service connection for a right knee disability and a right leg disability were denied in the Board's December 2010 decision, and are no longer on appeal.  The only claims currently in appellate status are those identified on the preceding page.

Please note these appeal is advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if any action on his part is required.


REMAND

In May 2009, the Veteran's representative argued that the Veteran's claims of service connection for a back and neck disability should be remanded because there were outstanding private treatment records to be obtained.  Specifically, she noted that the Veteran had undergone multiple back and neck surgeries at Baylor University Medical Center (Baylor) in the 1960s and 1970s.  Although treatment records had been requested from Baylor, she argued that the request only addressed more recent treatment records.  Accordingly, in July 2009, the Board instructed the AMC/RO to obtain the "records from [Baylor] regarding the back/neck surgeries that occurred in the 1960s and 1970s."

In the Board's December 2010 remand, it was noted that treatment records from Baylor had not been requested/obtained for the record, and therefore remanded the claims of service connection for a back and neck disability again.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board also specifically advised the Veteran that under 38 C.F.R. § 3.159(c)(1), VA would make reasonable efforts to obtain relevant records not in the custody of a Federal department or agency, but that it was ultimately his responsibility to ensure that the records were received if the RO/AMC was unable to obtain them.  He was further advised that governing regulation provided that where evidence requested in connection with an original claim was not received within a year of the request, the claim would be considered abandoned (and that the appeal in the matter would be dismissed).  The RO/AMC, in turn, was instructed that if the Veteran did not respond within one year of its request for identification of, and releases for, the complete treatment records, they should consider application of 38 C.F.R. § 3.158(a).

Pursuant to the Board's remand instructions, in a December 2010 letter, the RO/AMC advised the Veteran that additional evidence was needed from him.  They requested he complete a VA Form 21-4142, Authorization and Consent to Release Information, for each private healthcare provider from whom he had received treatment for his back and neck, and noted in particular that treatment records related to his back and neck surgeries in the 1960s and 1970s were needed from Baylor.  He was further advised that if no information or evidence was received from him, his claim might be decided within 30 days, but he would still have one year from the date of the December 2010 letter to submit additional information and evidence pertinent to his claim.  The Veteran has not yet responded, and a February 2011 supplemental statement of the case (SSOC) readjudicated his claim.

Under the governing regulation, the Veteran has one year from the date of the December 2010 letter to submit additional evidence or information in support of his claim (including releases for the earlier treatment records identified).  If he does not respond with the requested information within the time provided by law, application of the governing regulation would then mandate dismissal of his appeals under 38 C.F.R. § 3.158(a).  He has not been afforded a full year to submit additional evidence or information, which frustrates application of the governing regulation.  The Board is aware that the Veteran's appeal has been advanced on the Board's docket; however, the delay in this case stems from the Veteran's failure to cooperate in a timely in a timely fashion.  It would be improper for the Board to proceed with appellate review based on an incomplete record, particularly in light of the representative's May 2009 argument.  The Board notes that the language  of 38 C.F.R. § 3.158(a) (i.e., "will [emphasis added] be considered abandoned") clearly indicates that disposition under that regulation is mandatory, not discretionary.  

The Board notes (in case the RO/AMC is unaware) that in past instances where it has applied the provisions of 38 C.F.R. § 3.158(a) to cases with similar facts and circumstances as here, and the case was subsequently appealed to the United States Court of Appeals for Veterans Claims (Court), the Court has routinely held (by endorsing Joint Motions by the parties) that the Board's application of 38 C.F.R. § 3.158(a) constitutes a due process violation because the Veteran was not afforded a full year to submit additional evidence or information, as is mandated by the law.  For these reasons, the Board finds it is unable to proceed under the governing regulation.

Regarding the Veteran's claim seeking service connection for a bilateral hand disability, to include as secondary to a back and/or neck disability, that matter is inextricably intertwined with the appeals seeking service connection for a back and neck disability; hence, consideration of whether the Veteran is entitled to service connection for a bilateral hand disability must be deferred pending resolution of those claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated accordingly).

[The Board notes also that in April 2011 written argument, the Veteran's representative argued that the Veteran's claims should be remanded again to afford him a VA examination, and noted that the Veteran had requested a VA examination (through his representatives) in the past.  The representative stated further:

SSOC issue [sic] in February 2011 noted VA examinations conducted in April 2011.  However, the Veteran's file does not contain these examinations, and therefore it is unclear whether these examinations were even conducted.  The Board should note that in its previous remand in July 2009, it instructed that the Veteran is [to be] scheduled for VA examinations.  To date, the Veteran has not undergone these examinations.

A review of the claims file found that pursuant to the Board's June 2009 remand instructions, the Veteran was provided a VA examination in April 2010 (the report of which is associated with the record), and that the findings from this examination are discussed in the February 2011 SSOC.  Despite the representative's claim to the contrary, the February 2011 SSOC does not mention a VA examination conducted in April 2011 (notably, such discussion would have required prescience).]

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. 	The RO/AMC should notify the Veteran that he has the remainder of one year from the date of its December 2010 notice letter to submit additional information or evidence, including releases for records from all identified providers, in support of his claim.  He should be advised additionally that if he would like VA to consider treatment records from his multiple back/neck surgeries at Baylor in the 1960s and 1970s, his cooperation is paramount, as without it, there is no way for VA to request/obtain such treatment records, and that if he does not timely provide releases for the records sought his appeal will be processed under 38 C.F.R. § 3,158(a)..

2. 	If the Veteran responds with the requested information and/or evidence, the RO should arrange for any further development indicated, then re-adjudicate his claims.  If he does not respond (or responds with only partial and/or non-pertinent information, and does not provide the information/releases sought), the claims on appeal must be re-adjudicated under 38 C.F.R. § 3.158(a)(after a year following the December 2010 issuance of the RO's request to the Veteran).

In either instance, the RO/AMC should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  




These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

